Exhibit 10.12

 



PLACEMENT AGENCY AGREEMENT

 

October 22, 2019

 

Aegis Capital Corp.



810 Seventh Ave, 18th Floor



New York, NY 10019

 

Re:          DarioHealth Corp.

 

Ladies and Gentlemen:

 

This Placement Agency Agreement (“Agreement”) sets forth the terms upon which
Aegis Capital Corp., a New York corporation (“Aegis” or “Placement Agent”), a
registered broker-dealer and member of the Financial Industry Regulatory
Authority (“FINRA”), shall be engaged by DarioHealth Corp., a Delaware
corporation (the “Company”) to act as exclusive Placement Agent in connection
with the private placement (the “Offering”) of up to an aggregate of 20,000
shares (the “Shares”) of Series A Convertible Preferred Stock, par value $0.0001
per share (the “Series A Preferred Stock”). The Offering will consist of a
minimum of 8,000 Shares ($8,000,000) (“Minimum Offering Amount”) and up to a
maximum of 15,000 Shares ($15,000,000) (“Maximum Offering Amount”) which shall
be offered on a “reasonable efforts, all or none” basis as to the Minimum
Offering Amount and a “reasonable efforts” basis for all amounts in excess of
the Minimum Offering Amount. In the event the Offering is oversubscribed, the
Company and Placement Agent may, in their mutual discretion, have Company sell
up to 5,000 additional Shares for an additional aggregate purchase price of
$5,000,000 (the “Overallotment”). For purposes hereof, this Agreement shall also
cover and the term “Shares” shall include to the potential issuance and sale of
another series of convertible preferred stock of the Company, with identical
rights and preferences as the Series A Preferred Stock being sold in the
Offering (except for voting provisions) and which may be sold to certain persons
due to concerns relating to beneficial ownership limitations.

 

The purchase price for the Shares will be $1,000 per Share (the “Offering
Price”), with a minimum investment of $100,000; provided, however, that
subscriptions for lesser amounts may be accepted in the Company’s and Placement
Agent’s joint discretion. The Placement Agent shall accept subscriptions only
from persons or entities who qualify as “accredited investors,” as such term is
defined in Rule 501 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “SEC”) under
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”). The Shares will be offered until the earlier of (i) the termination of
the Offering as provided herein, (ii) the time that all Shares offered in the
Offering are sold or (iii) November 15, 2019 (“Initial Offering Period”), which
date may be extended by the Placement Agent and the Company in their joint
discretion until January 31, 2020 (this additional period and the Initial
Offering Period shall be referred to as the “Offering Period”). The date on
which the Offering expires or is terminated shall be referred to as the
“Termination Date.”



 



  

 







 



With respect to the Offering, the Company shall provide the Placement Agent, on
terms set forth herein, the right to offer and sell all of the Shares being
offered. Purchases of Shares may be made by the Placement Agent and its
officers, directors, employees and affiliates. All such purchases, together with
purchases by officers, directors, employees and affiliates of the Company, shall
be included in calculations as to whether the Minimum Offering Amount, Maximum
Offering Amount or Overallotment has been sold in the Offering. The Company, in
its sole discretion, may accept or reject, in whole or in part, any prospective
investment in the Shares. Notwithstanding anything to the contrary set forth
herein, it is understood that no sale shall be regarded as effective unless and
until accepted by the Company. The Company and the Placement Agent shall
mutually agree with respect to allotting any prospective subscriber less than
the number of Shares that such subscriber desires to purchase.

 

The Offering will be made by the Company solely pursuant to the Memorandum (as
defined below), which at all times will be in form and substance reasonably
acceptable to the Company, the Placement Agent and their respective counsel and
contain such legends and other information as Company, the Placement Agent and
their respective counsel, may, from time to time, deem necessary or desirable to
be set forth therein. “Memorandum” as used in this Agreement means Company’s
Confidential Private Placement Memorandum dated on or about October 22, 2019,
inclusive of all annexes, and all amendments, supplements and appendices
thereto.

 

1.            Appointment of Placement Agent. On the basis of the
representations and warranties provided herein, and subject to the terms and
conditions set forth herein, the Placement Agent is appointed as exclusive
placement agent for the Company during the Offering Period to assist the Company
in finding qualified subscribers for the Offering. The Placement Agent may sell
Shares through other broker-dealers who are FINRA members, as well as through
foreign finders pursuant to applicable FINRA rules, and may reallow all or a
portion of the Agent Compensation (as defined in Section 3(b) below) it receives
to such other broker-dealers or foreign finders. On the basis of such
representations and warranties and subject to such terms and conditions, the
Placement Agent hereby accepts such appointment and agrees to perform its
services hereunder diligently and in good faith and in a professional and
businesslike manner and to use its reasonable efforts to assist the Company in
(A) finding subscribers of Shares who qualify as “accredited investors,” as such
term is defined in Rule 501 of Regulation D, and (B) completing the Offering.
The Placement Agent has no obligation to purchase any of the Shares. Unless
sooner terminated in accordance with this Agreement, the engagement of the
Placement Agent hereunder shall continue until the later of the Termination Date
or the Final Closing (as defined below).

 

2.            Representations, Warranties and Covenants of the Company. Except
as set forth in the Memorandum, the SEC Reports (as defined herein) or in the
schedule of exceptions delivered to the Placement Agent on the date hereof (the
“Schedule of Exceptions”), the representations and warranties of the Company
contained in this Section 2 are true and correct as of the date of this
Agreement.

 



 2 

 

 

(a)            The Memorandum has been prepared by the Company in compliance in
all material respects with Regulation D and Section 4(a)(2) of the Act and the
requirements of all other rules and regulations (the “Regulations”) relating to
offerings of the type contemplated by the Offering, and the applicable
securities laws and the rules and regulations of those jurisdictions wherein the
Placement Agent notifies the Company that the Shares are to be offered and sold
excluding any foreign jurisdictions. The Shares will be offered and sold
pursuant to the registration exemptions provided by Regulation D and
Section 4(a)(2) of the Act as a transaction not involving a public offering and
the requirements of any other applicable state securities laws and the
respective rules and regulations thereunder in those United States jurisdictions
in which the Placement Agent notifies the Company that the Shares are being
offered for sale. To the extent that Shares are offered in jurisdictions outside
of the United States, such Shares will be offered and sold in compliance with
all applicable laws that govern private securities offerings in the applicable
country and in all local jurisdictions in which such Shares are offered. None of
the Company, its affiliates, or any person acting on its or their behalf (other
than the Placement Agent, its affiliates or any person acting on its behalf, in
respect of which no representation is made) has taken nor will it take any
action that conflicts with the conditions and requirements of, or that would
make unavailable with respect to the Offering, the exemption(s) from
registration available pursuant to Rule 506(b) of Regulation D or
Section 4(a)(2) of the Act, or knows of any reason why any such exemption would
be otherwise unavailable to it. None of the Company, its predecessors or
affiliates has been subject to any order, judgment or decree of any court of
competent jurisdiction temporarily, preliminarily or permanently enjoining such
person for failing to comply with Section 503 of Regulation D. The Company has
not, for a period of six months prior to the commencement of the offering of
Shares, sold, offered for sale or solicited any offer to buy any of its
securities in a manner that would be integrated with the offer and sale of the
Shares pursuant to this Agreement and would cause the exemption from
registration set forth in Rule 506(b) of Regulation D to become unavailable with
respect to the offer and sale of the Shares pursuant to this Agreement in the
United States. For purposes of this Agreement, "to the Company’s Knowledge" or
similar phrases means (a) the actual knowledge of any of Erez Raphael and Zvi
Ben-David of a fact or matter after making reasonable inquiry.





 

(b)            The Memorandum does not include any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, however, the foregoing does not
apply to any statements or omissions made solely in reliance on and in
conformity with written information furnished to the Company by the Placement
Agent specifically for use in the preparation thereof. To the Company’s
Knowledge, none of the statements, documents, certificates or other items made,
prepared or supplied by the Company with respect to the transactions
contemplated hereby contains an untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which they were made. There are no
facts, circumstances or conditions which the Company has not disclosed in the
Memorandum and of which the Company is aware that has had or that could
reasonably be expected to have a Company Group Material Adverse Effect (as
defined in Section 2(c) below). Notwithstanding anything to the contrary herein,
the Company makes no representation or warranty with respect to any estimates,
projections and other forecasts and plans (including the reasonableness of the
assumptions underlying such estimates, projections and other forecasts and
plans) that may have been delivered to the Placement Agent or its
representatives or that are contained in the Memorandum, except that such
estimates, projections and other forecasts and plans have been prepared in good
faith on the basis of assumptions stated therein, which assumptions were
believed to be reasonable at the time of such preparation. Any statistical and
market-related data included in the Memorandum are based on or derived from
sources that the Company believes, after reasonable inquiry, to be reliable and
accurate in all material respects and, to the extent required, the Company has
obtained the written consent to the use of such data from such sources.

 



 3 

 

 



(c)            The Company is a corporation duly incorporated and validly
existing in good standing under the laws of the State of Delaware and has the
requisite power and authority to own its properties and to carry on its business
as described in the Memorandum. Section 2(c) of the Schedule of Exceptions lists
each entity owned or controlled, directly or indirectly by the Company (each a
“Subsidiary” and collectively, the “Subsidiaries”). Each Subsidiary is duly
incorporated or formed, as applicable, validly existing and in good standing
under the laws of the state or foreign jurisdiction of its incorporation or
formation, as applicable, as set forth in Section 2(c) of the Schedule of
Exceptions. Except as set forth on Section 2(c) of the Schedule of Exceptions,
neither the Company nor any Subsidiary (i) owns or controls, directly or
indirectly, any interest in any other corporation, association or other business
entity or (ii) participates in any joint venture, partnership or similar
arrangement. Each Subsidiary has the requisite company power to own, operate and
lease its properties and to carry out its business as described in the
Memorandum. Each of the Company and the Subsidiaries (collectively referred to
herein as the “Company Group) is qualified or licensed to do business in the
jurisdictions listed in Section 2(c) of the Schedule of Exceptions, except for
any failure to be so qualified or licensed that would not have a Company Group
Material Adverse Effect. Each member of the Company Group is qualified or
licensed to do business in all jurisdictions in which the character of the
properties owned or held under lease by it or the nature of its business makes
qualification necessary, except where the failure to be so qualified or licensed
would not reasonably be expected to result in a Company Group Material Adverse
Effect. No member of the Company Group is in violation of any provision of any
of its organizational documents. As used in this Agreement, “Company Group
Material Adverse Effect” means any event, circumstance, change or effect that,
individually or in the aggregate with all other events, circumstances, changes
and effects, is or is reasonably likely to be materially adverse to (i) the
business, condition (financial or otherwise), assets, liabilities or results of
operations of the Company and its Subsidiaries taken as a whole or (ii) the
ability of the Company to consummate the transactions contemplated by this
Agreement and to perform its obligations under the Transaction Documents;
provided, however, that clause (i) shall not include any event, circumstance,
change or effect resulting from (y) changes in general economic conditions or
changes in securities markets in general that do not have a materially
disproportionate effect (relative to other industry participants) on the Company
or its Subsidiaries or (z) general changes in the industries in which the
Company and the Company Subsidiaries operate, except those events,
circumstances, changes or effects that adversely affect the Company and its
Subsidiaries to a materially greater extent than they affect other entities
operating in such industries.

 

(d)            The Company has all requisite corporate power and authority to
enter into and perform its obligations under this Agreement, the Registration
Rights Agreement substantially in the form of Exhibit B to the Memorandum (the
“Registration Rights Agreement”), the Subscription Agreement substantially in
the form of Exhibit A to the Memorandum (the “Subscription Agreement”), the
Escrow Agreement (as hereinafter defined) and the other agreements contemplated
hereby (this Agreement, the Subscription Agreement, the Registration Rights
Agreement and the other agreements contemplated hereby that the Company is
executing and delivering hereunder are collectively referred to herein as the
“Transaction Documents”).

 



 4 

 

 



(e)            The Shares to be purchased by investors pursuant to the
Memorandum and the Agent Warrants (as defined in Section 3(b)) to be issued to
the Placement Agent pursuant to the terms of this Agreement have been duly
authorized for issuance and sale pursuant to this Agreement and, when issued and
delivered by the Company pursuant to this Agreement against payment of the
consideration set forth herein, will be duly and validly issued, fully paid and
non-assessable and will have the rights, preferences and priorities set forth in
the Company’s Certificate of Incorporation (including the Certificate of
Designation, as defined below). The shares of common stock, par value $0.0001 of
the Company (“Common Stock”) issuable upon conversion of the Shares and Agent
Warrant Shares (as defined in Section 3(b)) (collectively, the “Conversion
Shares”) have been duly authorized and reserved for issuance and when issued by
the Company upon valid conversion of the Shares and Agent Warrant Shares, will
be duly and validly issued, fully paid and nonassessable. The shares of Common
Stock which may be issued as dividends on the Shares (collectively, the
“Dividend Shares”) have been duly authorized and reserved for issuance, and when
issued by the Company in payment of dividends on the Shares, will be duly and
validly issued, fully paid and nonassessable. The Agent Warrant Shares have been
duly authorized and reserved for issuance and when issued by the Company
pursuant to the terms of the Agent Warrants, will be duly and validly issued,
fully paid and nonassessable. The issuance of the Shares, Conversion Shares,
Dividend Shares, Agent Warrants and Agent Warrant Shares are not subject to any
preemptive or other similar rights of any securityholder of the Company. The
capital stock of the Company conforms in all material respects to all statements
relating thereto contained in the Memorandum. No holder of Shares or Agent
Warrants will be subject to personal liability solely by reason of being such a
holder.

 

(f)            Prior to the First Closing, each of the Transaction Documents
(other than this Agreement, which has already been authorized) will have been
duly authorized. This Agreement has been duly authorized, executed and delivered
and constitutes, and each of the other Transaction Documents, upon due execution
and delivery, will constitute, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms
(i) except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect related to laws affecting creditors’ rights generally, including the
effect of statutory and other laws regarding fraudulent conveyances and
preferential transfers, and except that no representation is made herein
regarding the enforceability of the Company’s obligations to provide
indemnification and contribution remedies under the securities laws and
(ii) subject to the limitations imposed by general equitable principles
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

 

(g)            Neither the execution and the delivery of this Agreement or any
Transaction Document, nor the consummation of the transactions contemplated
hereby, will (with or without the passage of time or giving of notice):
(i) violate any injunction, judgment, order, decree, ruling, charge or other
restriction, or any Law (as defined below) applicable to any member of the
Company Group, (ii) violate any provisions of any of the charter documents of
any member of the Company Group, (iii) violate or constitute a default (or any
event which, with or without due notice or lapse of time, or both, would
constitute a violation or default) under, result in the termination of,
accelerate the performance required by any of the terms, conditions or
provisions of any Material Contract (as defined in Section 2(n) below) of any
member of the Company Group, or by which any member of the Company Group, or any
of its respective operating assets, is bound or (iv) result in the creation of
any lien, charge or other encumbrance on the assets or properties of any member
of the Company Group. “Law” means any applicable federal, national, regional,
state, municipal or local law, statute, treaty, rule, regulation, ordinance,
order, code, judgment, decree, directive, injunction, writ or similar action or
decision.

 



 5 

 



 

(h)            The financial statements included in the Memorandum, together
with the related schedules and notes, present fairly, in all material respects,
the financial position of the Company and its Subsidiaries, at the dates
indicated and its results of operations, stockholders’ equity and cash flows for
the periods specified; said financial statements have been prepared in
conformity with U.S. generally accepted accounting principles (“GAAP”) applied
on a consistent basis throughout the periods involved (except for any
preparation of non-GAAP measures). The supporting schedules, if any, present
fairly, in all material respects, in accordance with GAAP the information
required to be stated therein. Except as set forth in such financial statements
or otherwise disclosed in the Memorandum or in the Company’s reports, schedules,
forms, statements and other documents filed by the Company under the Securities
Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the date hereof (or such shorter period as the
Company was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”),
neither the Company nor any Subsidiary has any known material liabilities of any
kind, whether accrued, absolute or contingent, or otherwise.

 

(i)            Since the date of the Company’s most recent financial statements
contained in the Memorandum, there has been no Company Group Material Adverse
Effect.

 

(j)            As of the date of the First Closing, the Company will have the
authorized and outstanding capital stock (as of the date of the Memorandum) as
set forth under the heading “DESCRIPTION OF THE SHARES AND CAPITAL STOCK” in the
Memorandum. All outstanding shares of capital stock of the Company are duly
authorized, validly issued and outstanding, fully paid and non-assessable.
Except as described in the Memorandum or in the SEC Reports, as of the date of
the First Closing: (i) there will be no outstanding options, stock subscription
agreements, warrants or other rights permitting or requiring the Company or
others to purchase or acquire any shares of capital stock or other equity
securities of the Company or to pay any dividend or make any other distribution
in respect thereof; (ii) there will be no securities issued or outstanding which
are convertible into or exchangeable for any of the foregoing and there are no
contracts, commitments or understandings, whether or not in writing, to issue or
grant any such option, warrant, right or convertible or exchangeable security;
(iii) no shares of stock or other securities of the Company are reserved for
issuance for any purpose; (iv) there will be no voting trusts or other
contracts, commitments, understandings, arrangements or restrictions of any kind
with respect to the ownership, voting or transfer of shares of stock or other
securities of Company, including, without limitation, any preemptive rights,
rights of first refusal, proxies or similar rights, and (v) no person holds a
right to require Company to register any securities of Company under the Act or
to participate in any such registration.

 



 6 

 

 



(k)            The Certificate of Designation on the Series A Preferred Stock,
the proposed form of which is attached to the Memorandum as Exhibit C (the
“Certificate of Designation”), has been duly authorized by the Company and will
have been duly executed and delivered by the Company and duly filed with the
Secretary of State of the State of Delaware before the First Closing. The
holders of the Series A Preferred Stock will have the rights set forth in the
Certificate of Designation upon filing of the Certificate of Designation with
the Secretary of State of the State of Delaware.

 

(l)            The conduct of business by members of the Company Group as
presently and proposed to be conducted is not subject to continuing oversight,
supervision, regulation or examination by any governmental official or body of
the United States, or any other jurisdiction wherein any such members currently
conduct such business, except as described in the Memorandum. Neither the
Company, nor any other member of the Company Group has received any notice of
any violation of, or noncompliance with, any Law applicable to its business, the
violation of, or noncompliance with, which would have or would reasonably be
expected to have a Company Group Material Adverse Effect, and the Company knows
of no facts or set of circumstances which could give rise to such a notice.

 

(m)            Each member of the Company Group has all franchises, permits,
authorizations, licenses, and any similar authority necessary for the conduct of
its business as described in the Memorandum, except as would not, individually
or in the aggregate, reasonably be expected to have a Company Group Material
Adverse Effect. Except as disclosed in the Memorandum or the SEC Reports, no
member of the Company Group has received written notice of (i) any pending
proceedings which could reasonably be expected to result in the revocation,
cancellation, suspension of any adverse modification of any such franchises,
permits, authorizations, licenses or other similar authority or (ii) any default
under any of such franchises, permits, licenses, authorizations or other similar
authority, except as would not, individually or in the aggregate, reasonably be
expected to have an Company Group Material Adverse Effect.

 

(n)            Except as disclosed in the Memorandum or in the SEC Reports, no
breach or default by any member of the Company Group or, to the Company’s
Knowledge, any other party, exists in the due performance under any of the terms
of any note, bond, indenture, mortgage, deed of trust, lease, rental agreement,
material contract, material purchase or sales order or other material agreement
or instrument to which any member of the Company Group is a party or by which it
or its property is bound or affected (each of the foregoing, a “Material
Contract”), and there exists no condition, event or act which constitutes, nor
which after notice, the lapse of time or both, could constitute a default under
any of the foregoing, except as would not, individually or in the aggregate, has
had or is reasonably be expected to have an Company Group Material Adverse
Effect. The Material Contracts disclosed in the Memorandum are accurately
described in the Memorandum and are in full force and effect in accordance with
their respective terms, subject to any applicable bankruptcy, insolvency or
other laws affecting the rights of creditors generally and to general equitable
principles and the availability of specific performance.

 



 7 

 

 



(o)            The members of the Company Group collectively, solely and
exclusively own all right, title and interest in, or possesses enforceable
rights to use, all patents, patent applications, trademarks, service marks,
copyrights, rights, licenses, franchises, trade secrets, confidential
information, processes and formulations necessary for the conduct of its
business as now conducted (collectively, the “Intangibles”), except where the
failure to own or possess such rights would not, individually or in the
aggregate, would reasonably be expected to have a Company Group Material Adverse
Effect. To the Company’s Knowledge, no member of the Company Group has infringed
upon the rights of others with respect to the Intangibles and, except as
disclosed in the Memorandum, no member of the Company Group has received any
notice that such member has or may have infringed or is infringing upon the
rights of others with respect to the Intangibles, nor has such member received
any written notice of conflict with the asserted rights of others with respect
to the Intangibles. To the Company’s Knowledge, all such Intangibles are
enforceable and no others have infringed upon the rights of any members of the
Company Group with respect to the Intangibles. None of the Company Group’s
Intangibles have expired or terminated, or are expected to expire or terminate,
within three years from the date of this Agreement. All current and former
officers, employees, consultants and independent contractors of each member of
the Company Group having access to proprietary information of a member of the
Company Group, its customers or business partners and inventions owned by any
member of the Company Group have executed and delivered to the applicable member
of the Company Group an agreement regarding the protection of such proprietary
information. The Company Group has secured, by valid written assignments from
all of Company Group’s current and former consultants, independent contractors
and employees who were involved in, or who contributed to, the creation or
development of any Intangibles, unencumbered and unrestricted exclusive
ownership of each such third party’s Intangibles in their respective
contributions, except where the failure to do so would not individually or in
the aggregate, reasonably be expected to have a Company Group Material Adverse
Effect. No current or former employee, officer, director, consultant or
independent contractor of any member of the Company Group has any right,
license, claim or interest whatsoever in or with respect to any Intangibles.

 

(p)            Except as set forth in the Memorandum or the SEC Reports, no
member of the Company Group is a party to any collective bargaining agreement
nor does it employ any member of a union. No executive officer of any member of
the Company Group has provided written notice that such officer intends to leave
the Company Group or otherwise terminate such officer's employment with the
Company Group. No executive officer of any member of the Company Group, to the
Company’s Knowledge, is in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company Group to any material liability with respect to any of the
foregoing matters. Each member of the Company Group is in compliance with all
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Company Group Material Adverse Effect. No labor dispute with the employees
of the Company or any of its subsidiaries exists or, to the Company’s Knowledge,
is threatened, and the Company has no knowledge of any existing or imminent
labor dispute by the employees of any of its principal suppliers, manufacturers,
customers or contractors.

 



 8 

 

 



(q)            Except (i) as set forth in the Memorandum, (ii) may be required
under state securities or Blue Sky laws, (iii) as may be required under the
Securities Act, the rules and regulations of the Commission under the Securities
Act (the “Securities Act Regulations”), Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), the rules and regulations of the SEC under the
Exchange Act (the “Exchange Act Regulations”), the rules of Nasdaq (the
“Exchange”) or (iv) will have been obtained or made on or prior to the First
Closing, no consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with any court or governmental
authority or other Person on the part of any member of the Company Group is
required in connection with the issuance or sale of the Shares or the
consummation of the transactions contemplated herein or in the other Transaction
Documents.

 

(r)            Subsequent to the respective dates as of which information is
given in the Memorandum, each of the members of the Company Group has operated
their respective businesses in the ordinary course and, except as may otherwise
be set forth in the Memorandum or in the SEC Reports, there has been no:
(i) Company Group Material Adverse Effect; (ii) transaction otherwise than in
the ordinary course of business consistent with past practice; (iii) issuance of
any securities (debt or equity) or any rights to acquire any such securities
other than pursuant to equity incentive plans approved by its board of
directors; (iv) damage, loss or destruction, whether or not covered by
insurance, with respect to any asset or property of any members of the Company
Group or (v) agreement to permit any of the foregoing.

 

(s)            Except as set forth in the Memorandum or the SEC Reports, there
are no actions, suits, claims, hearings or proceedings pending before any court
or governmental authority or, to the Company’s Knowledge, threatened, against
any members of the Company Group, or involving its assets or any of its officers
or directors (in their capacity as such) which, if determined adversely to such
member of the Company Group or such officer or director, could reasonably be
expected to have a Company Group Material Adverse Effect. No member of the
Company Group is a party or subject to the provisions of any material order,
writ, injunction, judgment or decree of any governmental authority that has not
been satisfied in full or otherwise discharged.

 

(t)            No member of the Company Group is: (i) in violation of its
charter documents, (ii) in violation of any statute, rule or regulation
applicable to such member, the violation of which would have or would reasonably
be expected to have a Company Group Material Adverse Effect; or (iii) in
violation of any judgment, decree or order of any court or governmental body
having jurisdiction over such member of the Company Group, which violation or
violations individually, or in the aggregate, could reasonably be expected to
have a Company Group Material Adverse Effect.

 

(u)            Except as disclosed in the Memorandum, none of the shareholders
of the Company, or any director, officer or manager of the Company or any
Subsidiary (i) owns, directly or indirectly, any interest in any Person which is
a competitor, supplier or customer of any member of the Company Group (unless
such person is a publicly traded company), (ii) owns, directly or indirectly, in
whole or in part, any property, asset or right, real, personal or mixed,
tangible or intangible (including any of the Intangibles) which is utilized by
or in connection with the business of any member of the Company Group, (iii) is
a customer of, or supplier to, any member of the Company Group or (iv) directly
or indirectly has an interest in or is a party to any Material Contract
pertaining or relating to any member of the Company Group. In addition, no
shareholder of the Company, director, officer or employee of the Company or any
Shareholder, nor, to the Company’s Knowledge, any affiliate of any such person
is presently, directly or indirectly through his/her affiliation with any other
person or entity, a party to any loan from any member of the Company Group.

 



 9 

 

 

(v)            Each of the Company and the Subsidiaries has filed, on a timely
basis, each federal, state, local and foreign tax return, report and
declarations that were required to be filed, or has requested an extension
therefor and has paid all taxes and all related assessments, charges, penalties
and interest to the extent that the same have become due. There are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim. Neither the Company nor any Subsidiary has executed any waiver with
respect to the statute of limitations relating to the assessment or collection
of any foreign, federal, state or local tax. To the Company’s Knowledge, none of
the Company Group’s tax returns is presently being audited by any taxing
authority. No liens have been filed and no claims are being asserted by or
against any member of the Company Group with respect to any taxes (other than
liens for taxes not yet due and payable). The Company has received no notice of
assessment or proposed assessment of any taxes claimed to be owed by it or any
other Person on its behalf. Neither the Company nor any Subsidiary is a party to
any tax sharing or tax indemnity agreement or any other agreement of a similar
nature that remains in effect. The Company and the Subsidiaries have complied in
all material respects with all applicable legal requirements relating to the
payment and withholding of taxes and, within the time and in the manner
prescribed by law, has withheld from wages, fees and other payments and paid
over to the proper governmental or regulatory authorities all amounts required.

 

(w)            Except as otherwise disclosed in the Memorandum or the SEC
Reports, (i) each member of the Company Group has at all times conducted and
currently conducts its business in compliance, in all material respects, with
all Environmental Laws (as defined below), including having and complying with
all environmental permits, licenses and other approvals and authorizations
necessary for the operation of its business as presently conducted, (ii) no
member of the Company Group has received any communication from any arbitrator,
court, governmental body, regulatory body, administrative agency or other
authority, body or agency having jurisdiction over the Company, any of its
Subsidiaries or any of their respective properties, assets or operations (each,
a “Governmental Entity”) or any other Person alleging that it may be or was in
violation of, or liable under, any Environmental Law, and (iii) there is no
claim pending, or to the Company’s Knowledge, threatened, against the Company or
any member of the Company Group arising under any Environmental Law. For
purposes hereof, “Environmental Law” means any applicable Federal, state, local
or foreign laws, relating to (a) the protection, preservation or restoration of
the environment (including, air, water vapor, surface water, groundwater,
drinking water supply, surface land, subsurface land, plant and animal life or
any other natural resource) or (b) the exposure to, or the use, storage,
recycling, treatment, generation, transportation, processing, handling,
labeling, production, release or disposal of, Hazardous Substances, in each case
as amended and as in effect on the date hereof. “Hazardous Substance” means any
substance listed, defined, designated or classified as hazardous, toxic,
radioactive, or dangerous, or otherwise regulated, under any Environmental Law.
Hazardous Substance includes any substance for which exposure is regulated by
any Governmental Entity or any Environmental Law including, but not limited to,
any toxic waste, pollutant, contaminant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or any derivative or by-product
thereof, radon, radioactive material, asbestos, or asbestos containing material,
urea formaldehyde foam insulation, lead or polychlorinated biphenyls.

 



 10 

 

 



(x)            Except as disclosed in the Memorandum or the SEC Reports, neither
the Company nor any Subsidiary owns any real property. Each of the Company and
the Subsidiaries has good and marketable title to all personal property and
assets reflected as owned by it in the financial statements referred to in
Section 2(h)  above and which are material to the business of the Company or
such Subsidiary, in each case free and clear of any security interests,
mortgages, liens, encumbrances, claims and other defects, except such as do not
materially and adversely affect the value of such property and do not materially
interfere with the use made or proposed to be made of such property. The real
property, improvements, equipment and personal property held under lease by each
of the Company and the Subsidiaries are held under valid and enforceable leases,
with such exceptions as are not material, and do not materially interfere with
the use made or proposed to be made of such real property, improvements,
equipment or personal property. With respect to the property and assets leased,
each member of the Company Group is in compliance with such leases.

 

(y)            Each member of the Company Group and any “employee benefit plan”
(as defined under the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, the
Subsidiaries or their “ERISA Affiliates” (as defined below) are in compliance in
all material respects with ERISA. “ERISA Affiliate” means, with respect to the
Company or a Subsidiary, any member of any group of organizations described in
Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of 1986, as
amended, and the regulations and published interpretations thereunder (the
“Code”) of which the Company or such Subsidiary is a member. Each “employee
benefit plan” established or maintained by the Company, its Subsidiaries or any
of their ERISA Affiliates that is intended to be qualified under
Section 401(a) of the Code is so qualified and nothing has occurred, whether by
action or failure to act, which would cause the loss of such qualification.

 

(z)            Neither the Company, any Subsidiary, nor, to the Company’s
Knowledge, any director, officer, agent, employee or other Person acting on
behalf of any of such entities has, in the course of its actions for, or on
behalf of, the Company or any Subsidiary has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Company, its
Subsidiaries and, to the Company’s Knowledge, its and their respective
affiliates have conducted their businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

 



 11 

 



 

(aa)      The operations of the Company and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Entity (collectively, the “Money Laundering Laws”); and no action, suit or
proceeding by or before any Governmental Entity involving the Company or any of
its Subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 

(bb)      Neither the Company, any of its Subsidiaries nor, to the Company’s
Knowledge, its or their respective directors, officers, agents, employees or
affiliates are currently the subject of sanctions administered or enforced by
the United States Government, including, without limitation, the U.S. Department
of the Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority applicable to the Company and its Subsidiaries
(collectively, “Sanctions”), nor is the Company or any of its Subsidiaries
located, organized or resident in a country or territory that is the subject of
Sanctions; and the Company does not intend to, directly or indirectly, use the
proceeds of the sale of the Securities, or lend, contribute or otherwise make
available such proceeds to any subsidiaries, joint venture partners or other
Person, to fund any activities of or business with any Person, or in any country
or territory, that, at the time of such funding, is the subject of Sanctions or
in any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as underwriter, advisor,
purchaser or otherwise) of Sanctions.

 

(cc)      Except as disclosed to the Placement Agent in writing, no member of
the Company Group is obligated to pay, and has not obligated the Placement Agent
to pay, a finder’s or origination fee in connection with the Offering (other
than to the Placement Agent), and the Company hereby agrees to indemnify the
Placement Agent from any such claim made by any other person, as more fully set
forth in Section 8 hereof. Except as disclosed to the Placement Agent, the
Company has not offered for sale or solicited offers to purchase the Shares
except for negotiations with the Placement Agent.

 

(dd)      Except as described in the Memorandum or the SEC Reports, the Company
maintains an effective system of “disclosure controls and procedures” (as
defined in Rule 13a-15(e) of the Exchange Act) that complies with the
requirements of the Exchange Act and that has been designed to ensure that
information required to be disclosed by the Company in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the SEC’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure.

 



 12 

 

 



(ee)      Except as described in the Memorandum or the SEC Reports, the Company
maintains effective internal control over financial reporting (as defined under
Rule 13a-15 and 15d-15 of the Exchange Act Regulations) and a system of internal
accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (C) access to assets is permitted only in accordance
with management’s general or specific authorization and (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences Except
as described in the Memorandum or the SEC Reports, since the end of the
Company’s most recent audited fiscal year, there has been (1) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (2) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

 

(ff)      Each of the Company and the Subsidiaries is insured by recognized,
financially sound and reputable institutions with policies in such amounts and
with such deductibles and covering such risks as are prudent and customary in
the business in which it is engaged, including directors and officers liability.

 

(gg)      The Company’s Common Stock is registered pursuant to Section 12(b) or
12(g) of the Exchange Act and is listed on the Exchange; the Company has taken
no action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the Exchange; except as set forth in the Memorandum or the SEC
Reports, the Company has not received any notice that it is out of compliance
with the listing or maintenance requirements of the Exchange and the Company is,
and will continue to be, in material compliance with all such listing and
maintenance requirements; and the Company has not received any notification that
the SEC or the Exchange is contemplating terminating the registration of the
Common Stock under the Exchange Act or delisting the Common Stock from the
Exchange.

 

(hh)      The Company, as well as all Company Related Persons (as defined below)
are not subject to any of the disqualifications set forth in Rule 506(d) of
Regulation D (each a “Disqualification Event”). The Company has exercised
reasonable care to determine whether any Company Related Person is subject to a
Disqualification Event. The Memorandum contains a true and complete description
of the matters required to be disclosed with respect to the Company and the
Company Related Persons pursuant to the disclosure requirements of
Rule 506(e) of Regulation D, to the extent applicable. As used herein, “Company
Related Persons” means any predecessor of the Company, any affiliated Company,
any director, executive officer, other officer of the Company participating in
the Offering, any general partner or managing member of the Company, any
beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, and any “promoter” (as
defined in Rule 405 under the Act) connected with the Company in any capacity.
The Company agrees to promptly notify the Placement Agent in writing of (i) any
Disqualification Event relating to any Company Related Person and (ii) any event
that would, with the passage of time, become a Disqualification Event relating
to any Company Related Person.

 



 13 

 

 

(ii)            No representation or warranty by the Company contained in
Section 2 of this Agreement and no statement by the Company contained in the
Schedule of Exceptions to this Agreement contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements contained therein, in the light of the circumstances in which they
are made, not misleading.

 

(jj)      Until the earlier of (i) the Termination Date and (ii) the Final
Closing, the Company will not issue any press release, grant any interview, or
otherwise communicate with the media in any manner whatsoever with respect to
the Offering without the Placement Agent’s prior consent, which consent will not
unreasonably be withheld, delayed or conditioned.

 

2A.         Representations, Warranties and Covenants of Placement Agent. The
Placement Agent represents and warrants to Company that the following
representations and warranties are true and correct as of the date of this
Agreement:

 

(a)            Aegis is a corporation duly organized, validly existing and in
good standing under the laws of the State of New York and has all requisite
corporate power and authority to enter into this Agreement and to carry out and
perform its obligations under the terms of this Agreement.

 

(b)            This Agreement has been duly authorized, executed and delivered
by the Placement Agent, and upon due execution and delivery by the Company, this
Agreement will be a valid and binding agreement of the Placement Agent
enforceable against it in accordance with its terms, except as may be limited by
principles of public policy and, as to enforceability, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws relating to
or affecting creditor’s rights from time to time in effect and subject to
general equity principles.

 

(c)            The Placement Agent is a member in good standing of FINRA and is
registered as a broker-dealer under the Exchange Act, and under the securities
acts of each state into which it is making offers or sales of the Shares. The
Placement Agent is in compliance with all applicable rules and regulations of
the SEC and FINRA, except to the extent that such noncompliance would not have a
material adverse effect on the transactions contemplated hereby. None of the
Placement Agent or its affiliates, or any person acting on behalf of the
foregoing (other than Company or its affiliates or any person acting on its or
their behalf, in respect of which no representation is made) has taken nor will
it take any action that conflicts with the conditions and requirements of, or
that would make unavailable with respect to the Offering, the exemption(s) from
registration available pursuant to Rule 506 of Regulation D or
Section 4(a)(2) of the Act, or knows of any reason why any such exemption would
be otherwise unavailable to it.



 



 14 

 

 

(d)            None of the execution and delivery of or performance by the
Placement Agent under this Agreement or any other agreement or document entered
into by the Placement Agent in connection herewith or the consummation of the
transactions herein or therein contemplated conflicts with or violates, any
agreement or other instrument to which the Placement Agent is a party or by
which its assets may be bound, or any term of its certificate of incorporation
or by-laws, or any license, permit, judgment, decree, order, statute, rule or
regulation applicable to Placement Agent or any of its assets, except in each
case as would not have a material adverse effect on the transactions
contemplated hereby.

 



(e)            Neither Placement Agent nor any Placement Agent Related Persons
(as defined below) are subject to any Disqualification Event. Placement Agent
has exercised reasonable care to determine whether any Placement Agent Related
Person is subject to a Disqualification Event. The Memorandum contains a true
and complete description of the matters required to be disclosed with respect to
Placement Agent and Placement Agent Related Persons pursuant to the disclosure
requirements of Rule 506(e) of Regulation D, to the extent applicable. As used
herein, “Placement Agent Related Persons” means any director, general partner,
managing member, executive officer, or other officer of Placement Agent
participating in the Offering. Placement Agent agrees to promptly notify the
Company in writing of (i) any Disqualification Event relating to any Placement
Agent Related Person and (ii) any event that would, with the passage of time,
become a Disqualification Event relating to any Placement Agent Related Person.

 

3.            Placement Agent Compensation.

 

(a)            In connection with the Offering, the Company will pay at each
Closing (as defined in Section 4(e) below) a cash fee (the “Agent Cash Fee”) to
the Placement Agent equal to 10% of the gross proceeds from the sale of the
Shares consummated at such Closing, provided, however, that the Agent Cash Fee
shall be ultimately reduced to 5% with respect to sales of Shares that are
initiated through the efforts of finders introduced by the Company located
outside of the United States (“Foreign Finders” and sales facilitated through
such efforts, hereinafter, “Foreign Finder Related Sales”). In that regard, the
Company will notify the Placement Agent of any Foreign Finders that wish to
participate in the Offering and shall use its best efforts to have such Foreign
Finders execute Referral Agreements with the Placement Agent governing, among
other things, compensation matters, with Foreign Finder Related Sales being
deposited in the Escrow Account (as defined below). To the extent that any
potential Foreign Finder does not execute a Referral Agreement with the
Placement Agent, alternative arrangements with respect to participation in the
Offering in compliance with all applicable laws will be discussed by the parties
hereto, but in all events, except as otherwise agreed to by the Placement Agent,
the Placement Agent shall be entitled to an Agent Cash Fee of not less than 5%
on Foreign Finder Related Sales.

 

(b)            As additional compensation, at or within ten (10) business days
following the Final Closing, the Company will issue to the Placement Agent (or
its designee(s)) for nominal consideration, a five-year warrants (the “Agent
Warrants”) to purchase such number of shares of the Company’s common stock as is
equal to 14.5% of the shares of common stock initially issuable upon conversion
of the Shares sold in this Offering (inclusive of Foreign Finder Related Sales)
at an exercise price equal to the Conversion Price of the Shares (the Agent Cash
Fee and Agent Warrants are sometimes referred to herein collectively as “Agent
Compensation”). The Agent Warrants will be exercisable on a “cashless” basis and
for the five year period following issuance. The Agent Warrants will be in such
authorized denominations and will be registered in such names as the Placement
Agent shall request in an instruction letter (the “Agent Warrant Instruction
Letter”) to be delivered to the Company promptly following the Final Closing and
the Company shall deliver such Agent Warrants to the Placement Agent within ten
(10) business days following the delivery of the Agent Warrant Instruction
Letter.

 



 15 

 

 



(c)            At each Closing, the Company will pay Aegis a non-accountable
expense allowance equal to 3% of the aggregate purchase price of the Shares sold
at such Closing (inclusive of Foreign Finder Related Sales) (the “Agent Expense
Allowance”). The Agent Expense Allowance payable at the First Closing shall be
reduced by the $25,000 advance paid to Aegis previously. The Placement Agent
will not bear any of Company’s legal, accounting, printing or other expenses in
connection with any transaction contemplated hereby. Aegis will pay for its own
expenses, including all of its legal fees and expenses, from the Agent Expense
Allowance.

 

(d)            The Company shall also pay and issue to the Placement Agent the
Agent Compensation calculated according to the percentages set forth in Sections
3(a) and (b) of this Agreement, if any person or entity contacted by the
Placement Agent and provided with a Memorandum during the Offering Period and
with whom the Placement Agent has discussions regarding a potential investment
in the Offering, invests in the Company (other than through open or public
market purchases or securities purchased in any underwritten public offering)
and irrespective of whether such potential investor purchased Shares in the
Offering (the “Tail Investors”) at any time prior to the earlier of the date
that is twelve (12) months after the Termination Date or the Final Closing
(“Tail Period”), whichever is applicable. The names of Tail Investors shall be
provided in writing by the Placement Agent to the Company upon written request
following the Termination Date or the Final Closing, as the case may be (the
“Tail Investor List”). The Company acknowledges and agrees that the Tail
Investor List is proprietary to the Placement Agent, shall be maintained in
strict confidence by the Company and those persons/entities on such list shall
not be contacted by the Company without the Placement Agent’s prior written
consent; provided, however, that such restrictions shall not apply to ordinary
course shareholder communications by the Company to its shareholders, including
those Tail Investors that are shareholders of the Company. In the event the
Placement Agent exercises its right of first refusal with respect to an offering
pursuant to the provisions of Section 3(e) below, the specific compensation
terms to the Placement Agent that are negotiated in such offering shall govern
and the provisions of this Section 3(d) will not be operative with respect to
such offering.

 

(e)            Effective upon the First Closing, the Company hereby grants to
Aegis, for a period of twelve (12) months following the Final Closing (the “ROFR
Term”), the irrevocable preferential right of first refusal to act as lead or
co-placement agent for any proposed private placement of the Company’s
securities (equity or debt) that is proposed to be consummated to investors in
the United States with the assistance of a registered broker dealer. In that
regard, it is understood that if the Company determines to pursue such a
financing during the ROFR Term and wishes to engage a placement agent to assist
in connection with such offering, the Company shall promptly provide the
Placement Agent with a written notice of such intention and statement of terms
(the “Notice”). If, within ten (10) business days of the receipt of the Notice,
the Placement Agent does not accept in writing such offer to act as lead or
co-placement agent with respect to such offering upon the terms proposed, then
the Company shall be entitled to engage a placement agent other than Aegis;
provided that the terms of the compensation to be paid to such other placement
agent or underwriter are not materially less favorable to the Company than the
terms included in the Notice. The Placement Agent’s failure to exercise these
preferential rights in any situation shall not affect its preferential rights to
any subsequent offering during the ROFR Term. The Company represents and
warrants that no other person has any right to participate in any offer, sale or
distribution of the Company’s securities to which Aegis’ preferential rights
shall apply.

 



 16 

 

 



(f)            Effective upon the sale of at least $10,000,000 in the Offering,
at the Placement Agent’s option, the Company agrees that it shall take, and
shall cause its board of directors (the “Board of Directors”) to take, all
action within its powers to nominate (i) one (1) representative designated by
the Placement Agent (the “PA Director”) as a member of the Board of Directors of
the Company. In this regard, the Company shall give the PA Director copies of
all notices, minutes, consents, and other materials that it provides to its
directors at the same time and in the same manner as provided to such directors;
provided, however, that the PA Director shall agree to hold in confidence and
trust and to act in a fiduciary manner with respect to all information so
provided. In addition, as a Board of Directors designee, the PA Director shall
be entitled to receive reimbursement for all reasonable costs incurred in
attending such meetings, including but not limited to, meals, lodging and
transportation. The PA Director shall be entitled to (i) the same
indemnification protections afforded to other directors of the Company,
including the Company’s maintenance of an insurance policy providing liability
insurance for directors and officers of the Company, (ii) cash compensation
commensurate to what is provided to other board members of the Company and
(iii) equity compensation in amounts to be determined based on the pool that is
made available to non-employee directors of the Company. Further, the Placement
Agent agrees that it will not propose any individual as the PA Director whose
background does not comply with or would disqualify the Company from complying
with (i) applicable securities laws, (ii) contractual obligations to and
rules of the Exchange and (iii) the criteria for directors set forth in the then
current charter of the Company’s Nominating Committee, and will not disqualify
the Company from being able to conduct any public offering or private placement
pursuant to either Rule 506 (b) or (c) and any “bad boy“ provisions of any state
securities laws. This provision shall terminate three (3) years from the date
the PA is initially nominated to the Board of Directors.

 

4.            Subscription and Closing Procedures.

 

(a)            The Company shall cause to be delivered to the Placement Agent
copies of the Memorandum, consents to the use of such copies for the purposes
permitted by the Act and applicable securities laws and in accordance with the
terms and conditions of this Agreement, and hereby authorizes Placement Agent
and its agents and employees to use the Memorandum in connection with the
offering of the Shares until the earlier of (i) the Termination Date or (ii) the
Final Closing. No person or entity is or will be authorized to give any
information or make any representations other than those contained in the
Memorandum or to use any offering materials other than those contained in the
Memorandum in connection with the sale of the Shares.

 



 17 

 



 

(b)            During the Offering Period, the Company shall make available to
the Placement Agent and its representatives such information as may be
reasonably requested in making a reasonable investigation of the Company Group
and their respective affairs and shall provide access to such employees during
normal business hours as shall be reasonably requested by the Placement Agent.

 

(c)            Each prospective purchaser will be required to complete and
execute an original signature pages to the Subscription Agreement (the
“Subscription Documents”), which will be forwarded or delivered to the Placement
Agent at the Placement Agent’s offices at the address set forth in Section 12
hereof, together with the subscriber’s wire transfer in the full amount of the
purchase price for the number of Shares desired to be purchased, subject to the
Escrow Agent’s (as defined below) right to accept a check in lieu of a wire
transfer.

 

(d)            All funds for subscriptions received by the Placement Agent from
the Offering (not otherwise wired directly to the Escrow Agent) will be promptly
forwarded by the Placement Agent and deposited into a non-interest bearing
escrow account (the “Escrow Account”) established for such purpose with
Signature Bank, New York, New York (the “Escrow Agent”). All such funds for
subscriptions will be held in the Escrow Account pursuant to the terms of an
escrow agreement among the Company, the Placement Agent and the Escrow Agent
(the “Escrow Agreement”). The Company will pay all fees related to the
establishment and maintenance of the Escrow Account and comply with procedures
required by the Escrow Agent. The Company will either accept or reject, for any
or no reason, the Subscription Documents in a timely fashion and at each
Closing, the Company will countersign the Subscription Documents and provide
duplicate copies of such documents to the Placement Agent for distribution to
the subscribers. The Placement Agent, on the Company’s behalf, will promptly
return to subscribers incomplete, improperly completed, improperly executed and
rejected subscriptions.

 

(e)            If subscriptions for at least the Minimum Offering Amount have
been accepted prior to the Termination Date, the funds therefor have been
collected by the Escrow Agent and all of the conditions set forth elsewhere in
this Agreement are fulfilled, the First Closing shall be held promptly with
respect to Shares sold. Thereafter remaining Shares will continue to be offered
and sold until the Termination Date and additional closings (each a “Closing”)
may from time to time be conducted at times mutually agreed to by the Placement
Agent and the Company with respect to additional Shares sold, with the final
closing (“Final Closing”) to occur within ten (10) days after the earlier of the
Termination Date and the date on which the all Shares has been fully subscribed
for. Delivery of payment for the accepted subscriptions for Shares from funds
held in the Escrow Account will be made at each Closing against delivery of the
Shares by the Company. The Shares will be issued to the investors in the
Offering in book entry format at each Closing.

 

(f)            If Subscription Documents for at least the Minimum Offering
Amount have not been received and accepted by the Company on or before the
Termination Date for any reason, the Offering will be terminated, no Shares will
be sold, and pursuant to the terms of the Escrow Agreement, the Escrow Agent
will, at the Company’s and the Placement Agent’s written direction, cause all
monies received from subscribers for the Shares to be promptly returned to such
subscribers without interest, penalty, expense or deduction and the Placement
Agent and Company will promptly cooperate to accomplish the foregoing, including
providing Escrow Agent with any requested written instructions in such regard.

 



 18 

 

 



5.            Further Covenants. The Company hereby covenants and agrees that:

 

(a)            Except upon prior written notice to the Placement Agent, the
Company shall not, at any time prior to the Final Closing, knowingly take any
action which would cause any of the representations and warranties made by it in
this Agreement not to be complete and correct in all material respects on and as
of each Closing Date with the same force and effect as if such representations
and warranties had been made on and as of each such date (except to the extent
any representation or warranty relates to an earlier date).

 

(b)            If, at any time prior to the Final Closing, any event shall occur
that causes a Company Material Adverse Effect or otherwise which as a result it
becomes necessary to amend or supplement the Memorandum so that the
representations and warranties herein remain true and correct in all material
respects, or in case it shall be necessary to amend or supplement the Memorandum
to comply with Regulation D or any other applicable securities laws or
regulations, the Company will promptly notify the Placement Agent and shall, at
its sole cost, prepare and furnish to the Placement Agent copies of appropriate
amendments and/or supplements in such quantities as the Placement Agent may
reasonably request for delivery by the Placement Agent to potential subscribers.
The Company will not at any time before the Final Closing prepare or use any
amendment or supplement to the Memorandum of which the Placement Agent will not
previously have been advised and furnished with a copy, or which is not in
compliance in all material respects with the Act and other applicable securities
laws. As soon as the Company is advised thereof, the Company will advise the
Placement Agent and its counsel, and confirm the advice in writing, of any order
preventing or suspending the use of the Memorandum, or the suspension of any
exemption for such qualification or registration thereof for offering in any
jurisdiction, or of the institution or threatened institution of any proceedings
for any of such purposes, and the Company will use its reasonable best efforts
to prevent the issuance of any such order and, if issued, to obtain as soon as
reasonably possible the lifting thereof.

 

(c)            The Company shall comply with the Act, the Exchange Act and the
rules and regulations thereunder, all applicable state securities laws and the
rules and regulations thereunder in the states in which the Company’s blue sky
counsel has advised the Placement Agent that the Shares are qualified or
registered for sale or exempt from such qualification or registration, so as to
permit the continuance of the sales of the Shares, and will file or cause to be
filed with the SEC, and shall promptly thereafter forward or cause to be
forwarded to the Placement Agent, any and all reports on Form D as are required.

 

(d)            The Company shall use its best efforts to qualify the Shares for
sale under the securities laws of such jurisdictions in the United States as may
be mutually agreed to by the Company and the Placement Agent, and Company will
make or cause to be made such applications and furnish information as may be
required for such purposes, provided that Company will not be required to
qualify as a foreign corporation in any jurisdiction or execute a general
consent to service of process. The Company will, from time to time, prepare and
file such statements and reports as are or may be required to continue such
qualifications in effect for so long a period as the Placement Agent may
reasonably request with respect to the Offering.

 



 19 

 

 



(e)            The Company shall place a legend on the certificates representing
the Shares and the Agent Warrants that the securities evidenced thereby have not
been registered under the Act or applicable state securities laws, setting forth
or referring to the applicable restrictions on transferability and sale of such
securities under the Act and applicable state laws.

 

(f)            The Company shall apply the net proceeds from the sale of the
Shares for the purposes substantially as described in the Memorandum. Except as
set forth in the Memorandum, the Company shall not use any of the net proceeds
of the Offering to repay indebtedness to officers (other than accrued salaries
incurred in the ordinary course of business), directors or shareholders of the
Company without the prior written consent of the Placement Agent.

 

(g)            During the Offering Period, the Company shall afford each
prospective purchaser of Shares the opportunity to ask questions of and receive
answers from an officer of the Company concerning the terms and conditions of
the Offering and the opportunity to obtain such other additional information
necessary to verify the accuracy of the Memorandum to the extent the Company
possesses such information or can acquire it without unreasonable expense. In
addition, to the extent that any purchaser of Shares has inquiries concerning
any of the business or operations of any member of the Company Group, the
Company shall use reasonable best efforts to ensure that officers of such
members are made available to respond to such inquiries.

 

(h)            Except upon obtaining the prior written consent of Aegis, which
consent shall not be unreasonably withheld, the Company shall not, at any time
prior to the earlier of the Final Closing or the Termination Date, except as
contemplated by the Memorandum (i) engage in or commit to engage in any
transaction outside the ordinary course of business, (ii) issue, agree to issue
or set aside for issuance any securities (debt or equity) or any rights to
acquire any such securities; provided, that the Company shall be permitted to
issue stock options and/or restricted stock to officers, advisors, directors and
employees of the Company pursuant to its existing equity incentive plan as
described in the SEC Reports, (ii) incur, outside of the ordinary course of
business, any material indebtedness, (iii) dispose of any material assets,
(iv) make any acquisition (except to the extent specifically referenced in the
Memorandum) or (v) change its business or operations.

 

(i)            The Company shall pay all reasonable expenses incurred in
connection with the preparation and printing of all necessary offering documents
and instruments related to the Offering and the issuance of the Shares and the
Agent Warrants and will also pay its own expenses for accounting fees, legal
fees and other costs involved with the Offering. All blue sky filings related to
this Offering shall be prepared by the Company’s counsel, at the Company’s
expense, with copies of all filings to be promptly forwarded to the Placement
Agent. Further, as promptly as practicable after the Final Closing, the Company
shall prepare, at its own expense, velobound “closing binders” relating to the
Offering and will distribute one such binder to each of the Placement Agent and
its counsel.

 



 20 

 

 



(j)            Until the earlier of the Termination Date or the Final Closing,
the Company will not, nor will any person or entity acting on Company’s behalf,
negotiate with any other placement agent or underwriter with respect to a
private or public offering of such entity’s debt or equity securities. Neither
the Company nor anyone acting on the Company’s behalf will, until the earlier of
the Termination Date or the Final Closing, without the prior written consent of
the Placement Agent, offer for sale to, or solicit offers to subscribe for any
securities of the Company from, or otherwise approach or negotiate in respect
thereof with, any other person.

 

5A.      Placement Agent Further Covenants. The Placement Agent shall not, at
any time during the Offering Period, knowingly take any action which would cause
any of the representations and warranties made by it in this Agreement not to be
complete and correct in all material respects on and as of each Closing Date
with the same force and effect as if such representations and warranties had
been made on and as of each such date (except to the extent any representation
or warranty relates to an earlier date). Offers and sales of the Shares by the
Placement Agent will be made in accordance with this Agreement and in compliance
with the provisions of Regulation D, Regulation S, if applicable, and the
Securities Act.

 

6.            Conditions of Placement Agent’s Obligations. The obligations of
the Placement Agent hereunder to effect a Closing are subject to the
fulfillment, at or before each Closing, of the following additional conditions:

 

(a)            Each of the representations and warranties made in this Agreement
by the Company qualified as to materiality shall be true and correct at all
times prior to and on each Closing Date, except to the extent any such
representation or warranty expressly relates to an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date, and the representations and warranties made by the Company not qualified
as to materiality shall be true and correct in all material respects at all
times prior to and on each Closing Date, except to the extent any such
representation or warranty expressly relates to an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date.

 

(b)            The Company shall have performed and complied in all material
respects with all agreements, covenants and conditions required to be performed
and complied with by the Company at or before the Closing.

 

(c)            The Memorandum shall not, and as of the date of any amendment or
supplement thereto will not, include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 



 21 

 

 

(d)            The Company shall have obtained all consents, waivers and
approvals required to be obtained by such parties in connection with the
consummation of the transactions contemplated hereby.

 

(e)            No order suspending the use of the Memorandum or enjoining the
Offering or sale of the Shares shall have been issued, and no proceedings for
that purpose or a similar purpose shall have been initiated or pending, or, to
Company’s knowledge, threatened.





 

(f)            The Placement Agent shall have received a certificate of an
officer of the Company, dated as of the date of such Closing, certifying, as to
the fulfillment of the conditions set forth in subparagraphs (a), (b), (c),
(d) and (e) above.

 

(g)            Prior to the First Closing, the Company shall have delivered to
the Placement Agent: (i) a certified charter document and good standing
certificate for the Company and each Subsidiary, each dated as of a date within
ten (10) days prior to the First Closing from the secretary of state of its
jurisdiction of incorporation or formation, as applicable, and (ii) resolutions
of the Company’s board of directors approving this Agreement and the
transactions and agreements contemplated by this Agreement, certified by the
Chief Executive Officer of the Company.

 

(h)            At each Closing, the Company shall pay and/or issue to the
Placement Agent the Agent Cash Fee and Agent Expense Allowance earned in such
Closing.

 

(i)            At each Closing, the Company shall deliver to the Placement Agent
a signed opinion of ZAG/Sullivan & Worcester, counsel to the Company, dated as
of each such Closing Date, in the form reasonably acceptable to the Placement
Agent.

 

(j)            Prior to the First Closing, the Company shall receive stockholder
approval and Nasdaq approval with respect to the reverse stock split as
contemplated in the Schedule 14A filed with the SEC on September 30, 2019 and
such reverse split shall be effectuated by all necessary corporate action. With
respect to said reverse stock split, the Company shall consult with the
Placement Agent on the specific reverse stock split ratio prior to the time said
reverse stock split is effectuated.

 

(k)            Prior to the First Closing, the Company and its counsel shall
provide reasonable assurance (including forwarding to the Placement Agent all
correspondence from and to Nasdaq) that based on the implementation of the
reverse stock split, the Company anticipates that it will regain compliance with
the minimum bid requirement mandated for continued listing of its Common Stock
on the Exchange.

 

(l)            Prior to the First Closing, the Company shall provide evidence of
the filing of the Certificate of Designation on the Series A Preferred Stock
with the State of Delaware.

 

(m)            All proceedings taken at or prior to any Closing in connection
with the authorization, issuance and sale of the Shares will be reasonably
satisfactory in form and substance to the Placement Agent and its counsel, and
such counsel shall have been furnished with all such documents and certificates
as it may reasonably request upon reasonable prior notice in connection with the
transactions contemplated hereby.

 



 22 

 

 



(n)            At each Closing, the Company shall provide irrevocable
instructions to its transfer agent to issue into treasury shares, and reserve
for future and automatic issuance upon the requested conversion of the Shares by
any holder, such number of shares of Common Stock issuable upon the conversion
of the Shares sold in such Closing.

 

7.            Conditions of Company’s Obligations. The obligations of the
Company hereunder to effect a Closing are subject to the fulfillment, at or
before such Closing, of the following additional conditions or subject to the
waiver of such condition or conditions by the Company:

 

(a)            Each of the representations and warranties made in this Agreement
by the Placement Agent qualified as to materiality shall be true and correct at
all times prior to and on each Closing Date, except to the extent any such
representation or warranty expressly relates to an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date, and the representations and warranties made by the Placement Agent not
qualified as to materiality shall be true and correct in all material respects
at all times prior to and on each Closing Date, except to the extent any such
representation or warranty expressly relates to an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date.

 

(b)            The Placement Agent shall have performed and complied in all
material respects with all agreements, covenants and conditions required to be
performed and complied with by it at or before the Closing.

 

(c)            The Company shall have received a certificate of an officer of
the Placement Agent, dated as of the Closing Date, certifying, as to the
fulfillment of the conditions set forth in subparagraphs (a) and (b) above.

 

(d)            No order suspending the use of the Memorandum or enjoining the
Offering or sale of the Shares shall have been issued, and no proceedings for
that purpose or a similar purpose shall have been initiated or pending, or, to
the Company’s knowledge, be contemplated or threatened.

 



 23 

 

 

8.            Indemnification.

 

(a)            The Company will: (i) indemnify and hold harmless the Placement
Agent, its officers, directors, partners, employees, agents (including subagents
and selected dealers) and each person, if any, who controls the Placement Agent
within the meaning of the Section 15 of the Act or Section 20(a) of the Exchange
Act (each an “Indemnitee”) against, and pay or reimburse each Indemnitee for,
any and all losses, claims, damages, liabilities or expenses whatsoever (or
actions or proceedings or investigations in respect thereof), joint or several
(which will, for all purposes of this Agreement, include, but not be limited to,
all reasonable costs of defense and investigation and all reasonable attorneys’
fees, including appeals), to which any Indemnitee may become subject under the
Act or otherwise, in connection with the offer and sale of the Shares, insofar
as such losses, claims, damages, liabilities or expenses arise out of or relate
to a breach of any representation, warranty or covenant made by the Company
herein, regardless of whether such losses, claims, damages, liabilities or
expenses shall result from any claim by any Indemnitee or by any third party;
and (ii) reimburse each Indemnitee for any legal or other expenses reasonably
incurred in connection with investigating or defending against any such loss,
claim, action, proceeding or investigation; provided, however, that the Company
will not be liable in any such case to the extent that any such claim, damage or
liability is finally judicially determined to have resulted primarily and
directly from (A) an untrue statement or alleged untrue statement of a material
fact made in the Memorandum, or an omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, made solely in reliance upon and in conformity with
written information furnished to the Company by the Placement Agent specifically
for use in the Memorandum, (B) any violations by the Placement Agent of the Act,
state securities laws or any rules or regulations of FINRA, which does not
result from a violation thereof by the Company or any of its affiliates, or
(C) the Placement Agent’s willful misconduct or gross negligence. In addition to
the foregoing agreement to indemnify and reimburse, the Company will indemnify
and hold harmless each Indemnitee against any and all losses, claims, damages,
liabilities or expenses whatsoever (or actions or proceedings or investigations
in respect thereof), joint or several (which shall, for all purposes of this
Agreement, include, but not be limited to, all reasonable costs of defense and
investigation and all reasonable attorneys’ fees, including appeals) to which
any Indemnitee may become subject insofar as such costs, expenses, losses,
claims, damages or liabilities arise out of or are based upon the claim of any
person or entity that he or it is entitled to broker’s or finder’s fees from any
Indemnitee in connection with the Offering, other than fees due to the Placement
Agent. The foregoing indemnity agreements will be in addition to any liability
the Company may otherwise have.

 



(b)            Aegis will indemnify and hold harmless the Company and its
officers, directors, and each person, if any, who controls such entity within
the meaning of Section 15 of the Act or Section 20(a) of the Exchange Act
against, and pay or reimburse any such person for, any and all losses, claims,
damages, liabilities or expenses whatsoever (or actions, proceedings or
investigations in respect thereof) to which the Company or any such person may
become subject under the Act or otherwise, whether such losses, claims, damages,
liabilities or expenses shall result from any claim of the Company or by any
third party, but only to the extent that such losses, claims, damages or
liabilities are finally judicially determined to have resulted primarily from or
as a result of (i) any untrue statement or alleged untrue statement of any
material fact contained in the Memorandum made in reliance upon and in
conformity with information contained in the Memorandum relating to the
Placement Agent, or an omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading, in
either case, if made or omitted in reliance upon and in conformity with written
information furnished to the Company by the Placement Agent, specifically for
use in the Memorandum or (ii) any violations by the Placement Agent of the Act
or state securities laws which does not result from a violation thereof by the
Issuer, the Operating Company or any of their respective affiliates, the
Placement Agent’s willful misconduct or gross negligence. The Placement Agent
will reimburse the Company, the Company and any such person for any legal or
other expenses reasonably incurred in connection with investigating or defending
against any such loss, claim, damage, liability or action, proceeding or
investigation to which such indemnity obligation applies. The foregoing
indemnity agreements are in addition to any liability which the Placement Agent
may otherwise have. Notwithstanding the foregoing, in no event shall the
Placement Agent’s indemnification obligation hereunder exceed the aggregate
amount of the Agent Cash Fees actually received by the Placement Agent
hereunder.

 



 24 

 

 



(c)            Promptly after receipt by an indemnified party under this
Section 8 of notice of the commencement of any action, claim, proceeding or
investigation (the “Action”), such indemnified party, if a claim in respect
thereof is to be made against the indemnifying party under this Section 8, will
notify the indemnifying party of the commencement thereof, but the omission to
so notify the indemnifying party will not relieve it from any liability that it
may have to any indemnified party under this Section 8 unless the indemnifying
party has been substantially prejudiced by such omission. The indemnifying party
will be entitled to participate in and, to the extent that it may wish, jointly
with any other indemnifying party, to assume the defense thereof subject to the
provisions herein stated, with counsel reasonably satisfactory to such
indemnified party. The indemnified party will have the right to employ separate
counsel in any such Action and to participate in the defense thereof, but the
fees and expenses of such counsel will not be at the expense of the indemnifying
party if the indemnifying party has assumed the defense of the Action with
counsel reasonably satisfactory to the indemnified party, provided, however,
that if the indemnified party shall be requested by the indemnifying party to
participate in the defense thereof or shall have concluded in good faith and
specifically notified the indemnifying party either that there may be specific
defenses available to it that are different from or additional to those
available to the indemnifying party or that such Action involves or could have a
material adverse effect upon it with respect to matters beyond the scope of the
indemnity agreements contained in this Agreement, then the counsel representing
it, to the extent made necessary by such defenses, shall have the right to
direct such defenses of such Action on its behalf and in such case the
reasonable fees and expenses of such counsel in connection with any such
participation or defenses shall be paid by the indemnifying party. No settlement
of any Action against an indemnified party will be made without the consent of
the indemnifying party and the indemnified party, which consent shall not be
unreasonably withheld, delayed or conditioned in light of all factors of
importance to such party, and no indemnifying party shall be liable to indemnify
any person for any settlement of any such claim effected without such
indemnifying party’s consent.

 

9.            Contribution. To provide for just and equitable contribution, if:
(i) an indemnified party makes a claim for indemnification pursuant to Section 8
hereof and it is finally determined, by a judgment, order or decree not subject
to further appeal that such claims for indemnification may not be enforced, even
though this Agreement expressly provides for indemnification in such case; or
(ii) any indemnified or indemnifying party seeks contribution under the Act, the
Exchange Act, or otherwise, then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and the Placement Agent on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative benefits
received by the Company on the one hand and the Placement Agent on the other
shall be deemed to be in the same proportion as the total net proceeds from the
Offering (before deducting expenses) received by the Company bear to the total
Agent Cash Fees received by the Placement Agent. The relative fault, in the case
of an untrue statement, alleged untrue statement, omission or alleged omission
will be determined by, among other things, whether such statement, alleged
statement, omission or alleged omission relates to information supplied by the
Company or by the Placement Agent, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement,
alleged statement, omission or alleged omission. The Company and the Placement
Agent agree that it would be unjust and inequitable if the respective
obligations of the Company and the Placement Agent for contribution were
determined by pro rata allocation of the aggregate losses, liabilities, claims,
damages and expenses or by any other method or allocation that does not reflect
the equitable considerations referred to in this Section 9. No person guilty of
a fraudulent misrepresentation (within the meaning of Section 10(f) of the Act)
will be entitled to contribution from any person who is not guilty of such
fraudulent misrepresentation. For purposes of this Section 9, each person, if
any, who controls the Placement Agent within the meaning of the Act will have
the same rights to contribution as the Placement Agent, and each person, if any,
who controls the Company within the meaning of the Act will have the same rights
to contribution as the Company, subject in each case to the provisions of this
Section 9. Anything in this Section 9 to the contrary notwithstanding, no party
will be liable for contribution with respect to the settlement of any claim or
action effected without its written consent. This Section 9 is intended to
supersede, to the extent permitted by law, any right to contribution under the
Act, the Exchange Act or otherwise available.

 



 25 

 

 



10.          Termination.

 

(a)            The Offering may be terminated by the Placement Agent at any time
prior to the expiration of the Offering Period in the event that: (i) any of the
representations, warranties or covenants of the Company contained herein or in
the Memorandum shall prove to have been false or misleading in any material
respect when actually made; (ii) the Company shall have failed to perform any of
its material obligations hereunder or under any other Transaction Documents;
(iii) there shall occur any event that could reasonably be expected to result in
a Company Material Adverse Effect or (iv) the Placement Agent determines that it
is reasonably likely that any of the conditions to Closing set forth herein will
not, or cannot, be satisfied. In the event of any such termination by the
Placement Agent pursuant to the above, the Placement Agent shall be entitled to
retain any Agent Compensation already earned (if any, at such point in time) and
receive from the Company, within five (5) business days of the Termination Date,
in addition to other rights and remedies it may have hereunder, at law or
otherwise, an amount equal the sum of upon presentation of a written accounting
in reasonable detail, reimbursement of Placement Agent’s reasonable and actual
out-of-pocket expenses related to the Offering in excess of the foregoing
retainer, including but not limited to fees and expenses of its legal counsel
(not to exceed $75,000), travel expenses and due diligence related expenditures
(collectively, the “PA Expense Reimbursement”) and the provisions of Sections
3(d) and 3(e) shall survive in full force and effect.





 

(b)            This Offering may be terminated by the Company at any time prior
to the expiration of the Offering Period on account of the Placement Agent’s
fraud, willful misconduct or gross negligence. In the event of any such
termination pursuant to this Section 10(b), the Placement Agent shall not be
entitled to any further compensation pursuant to these termination provisions.





 

(c)            In the event the Company unilaterally decides for any reason
(other than pursuant to Section 10(b) above or Section 10(d) below) to terminate
the Offering at any time prior to the earlier of the First Closing or the
Termination Date (the “Unilateral Termination”), the Placement Agent shall be
entitled to receive from the Company within five (5) business days of such
termination the sum of $250,000 plus the PA Expense Reimbursement. In addition,
if within twelve (12) months after the Unilateral Termination, the Company
conducts a public or private offering of its securities, then upon the closing
of any such transaction, the Company shall pay the Placement Agent in cash,
within five (5) business days of the closing of any such transaction an amount
equal to 2% of the gross proceeds from such private or public offering, provided
that such percentage shall be the applicable percentages set forth in section
3(d) hereto with respect to any gross proceeds from Tail Investors.

 

(d)            This Offering may be terminated upon mutual agreement of the
Company and the Placement Agent, at any time prior to the expiration of the
Offering Period. In addition, upon the expiration of the Offering Period, the
Offering shall terminate without any further action of the parties hereto. If
the Offering is terminated pursuant to this Section 10(d), then in cases in
which no Closing had been theretofore consummated, the Company’s sole obligation
to the Placement Agent shall be the PA Expense Reimbursement which shall be paid
within five (5) business days of such termination.

 

(e)            Before any termination by the Placement Agent under
Section 10(a) or by the Company under Section 10(b) shall become effective, the
terminating party shall give written notice to the other party of its intention
to terminate the Offering, which shall set forth the specific grounds for the
proposed termination (the “Termination Notice”). If the specified grounds for
termination, or their resulting adverse effect on the transactions contemplated
hereby, are curable, then the other party shall have ten (10) days from the
Termination Notice within which to remove such grounds or to eliminate all of
their material adverse effects on the transactions contemplated hereby;
otherwise, the Offering shall terminate.

 

(f)            Upon any termination pursuant to this Section 10, the parties to
this Agreement will promptly instruct Escrow Agent to cause all monies received
with respect to the subscriptions for Shares not closed upon to be promptly
returned to such subscribers without interest, penalty or deduction.

 



 26 

 

 

11.          Survival.

 

(a)            The obligations of the parties to pay any costs and expenses
hereunder and to provide indemnification and contribution as provided herein
shall survive any termination hereunder. In addition, the provisions of 8
through 16 shall survive the sale of the Shares or any termination of the
Offering hereunder and the provisions of Sections 3(d) and 3(e) shall survive
the sale of the Shares or any termination of the Offering (other than a
termination under Section 10(b).

 



(b)            The respective indemnities, covenants, representations,
warranties and other statements of Company and the Placement Agent set forth in
or made pursuant to this Agreement will remain in full force and effect,
regardless of any investigation made by or on behalf of, and regardless of any
access to information by, the Company, the Company or the Placement Agent, or
any of their officers or directors or any controlling person thereof, and will
survive the sale of the Shares or any termination of the Offering hereunder for
a period of two (2) years from the earlier to occur of the Final Closing or the
termination of the Offering.

 

12.          Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made as of the date delivered personally, or the date mailed if mailed by
registered or certified mail (postage prepaid, return receipt requested) to the
parties at the following addresses (or at such other address for a party as
shall be specified by like changes of address which shall be effective upon
receipt) or sent by facsimile transmission, with confirmation received. If sent
to the Placement Agent, such notice will be mailed, delivered or telefaxed and
confirmed to Aegis Capital Corp., 810 Seventh Ave, 11th Floor, New York, New
York 10019, Attention: Adam K. Stern, telefax number (646) 390-9122 , with a
copy (which shall not constitute notice) to: Littman Krooks LLP, 655 Third
Avenue, 20th Floor, New York, NY 10017 Attention: Steven Uslaner, Esq., telefax
number (212) 490-2990, if sent to Company, such notice will be mailed, delivered
or telefaxed and confirmed to DarioHealth Corp. 8 HaTokhen Street, Caesarea
Industrial Park, Israel 3088900, Attn: Erez Raphael, CEO, with a copy (which
shall not constitute notice) to: Zysman, Aharoni, Gayer and Sullivan & Worcester
LLP, 1633 Broadway, 32nd Floor, New York, NY 10019 Attention: Oded Har-Even,
Esq, telefax number (212) 660-3001.

 

13.          Governing Law, Jurisdiction. This Agreement shall be deemed to have
been made and delivered in New York City and shall be governed as to validity,
interpretation, construction, affect and in all other respects by the internal
laws of the State of New York. THE PARTIES AGREE THAT ANY DISPUTE, CLAIM OR
CONTROVERSY DIRECTLY OR INDIRECTLY RELATING TO OR ARISING OUT OF THIS AGREEMENT,
THE TERMINATION OR VALIDITY HEREOF, ANY ALLEGED BREACH OF THIS AGREEMENT OR THE
ENGAGEMENT CONTEMPLATED HEREBY (ANY OF THE FOREGOING, A “CLAIM”) SHALL BE
SUBMITTED TO THE JUDICIAL ARBITRATION AND MEDIATION SERVICES, INC. (“JAMS”), OR
ITS SUCCESSOR, IN NEW YORK, FOR FINAL AND BINDING ARBITRATION IN FRONT OF A
PANEL OF THREE ARBITRATORS WITH JAMS IN NEW YORK, NEW YORK UNDER THE JAMS
COMPREHENSIVE ARBITRATION RULES AND PROCEDURES (WITH EACH OF THE PLACEMENT AGENT
AND THE COMPANY CHOOSING ONE ARBITRATOR, AND THE CHOSEN ARBITRATORS CHOOSING THE
THIRD ARBITRATOR).  THE ARBITRATORS SHALL, IN THEIR AWARD, ALLOCATE ALL OF THE
COSTS OF THE ARBITRATION, INCLUDING THE FEES OF THE ARBITRATORS AND THE
REASONABLE ATTORNEYS’ FEES OF THE PREVAILING PARTY, AGAINST THE PARTY WHO DID
NOT PREVAIL.  THE AWARD IN THE ARBITRATION SHALL BE FINAL AND BINDING.  THE
ARBITRATION SHALL BE GOVERNED BY THE FEDERAL ARBITRATION ACT, 9 U.S.C. SEC.
1-16, AND THE JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATORS MAY BE ENTERED
BY ANY COURT HAVING JURISDICTION THEREOF.  THE COMPANY AND THE PLACEMENT AGENT
AGREE AND CONSENT TO PERSONAL JURISDICTION, SERVICE OF PROCESS AND VENUE IN ANY
FEDERAL OR STATE COURT WITHIN THE STATE AND COUNTY OF NEW YORK IN CONNECTION
WITH ANY ACTION BROUGHT TO ENFORCE AN AWARD IN ARBITRATION.

 



 27 

 

 



14.          Miscellaneous. No provision of this Agreement may be changed or
terminated except by a writing signed by the party or parties to be charged
therewith. Unless expressly so provided, no party to this Agreement will be
liable for the performance of any other party’s obligations hereunder. Either
party hereto may waive compliance by the other with any of the terms, provisions
and conditions set forth herein; provided, however, that any such waiver shall
be in writing specifically setting forth those provisions waived thereby. No
such waiver shall be deemed to constitute or imply waiver of any other term,
provision or condition of this Agreement. Neither party may assign its rights or
obligations under this Agreement to any other person or entity without the prior
written consent of the other party.

 

15.          Entire Agreement; Severability. This Agreement together with any
other agreement referred to herein supersedes all prior understandings and
written or oral agreements between the parties with respect to the Offering and
the subject matter hereof. If any portion of this Agreement shall be held
invalid or unenforceable, then so far as is reasonable and possible (i) the
remainder of this Agreement shall be considered valid and enforceable and
(ii) effect shall be given to the intent manifested by the portion held invalid
or unenforceable.

 

16.          Counterparts. This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument. The exchange of copies of this Agreement
and of signature pages by facsimile transmission shall constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement for all purposes. Signatures of the parties
transmitted by facsimile shall be deemed to be their original signatures for all
purposes.

 

[Signatures on following page.]

 



 28 

 



 

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly sign and return this
Agreement, whereupon it will become a binding agreement between the Company and
the Placement Agent in accordance with its terms.

 

 



DARIOHEALTH CORP.           By: /s/ Erez Raphael     Erez Raphael     Chief
Executive Officer           Accepted and agreed to this   22nd day of
October 2019:           AEGIS CAPITAL CORP.           By: /s/ Adam K. Stern    
Adam K. Stern     Head of Private Equity Banking  



 



   

 







 

SCHEDULE OF EXCEPTIONS



 



   

 

 

Schedule 2(c)



 

Subsidiaries

 

Subsidiary State of
Organization LabStyle Innovation Ltd. Israel

 



   

